SHEPHERD, J.
Enrique Padrón and Marisela D. Padrón appeal from a summary final judgment entered in favor of State Farm Florida Insurance Company in this action for breach of contract; State Farm appeals from an order denying its motion for attorney fees. We affirm the final judgment pursuant to 1500 Coral Towers Condominium Ass’n, Inc. v. Citizens Property Insurance Corp., 112 So.3d 541 (Fla. 3d DCA 2013). Finding no abuse of discretion, we also affirm the order denying State Farm’s motion for attorney fees. See Event Servs. Am., Inc. v. Ragusa, 917 So.2d 882 (Fla. 3d DCA 2005).
Affirmed.